DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 8/29/2022 have been entered.  In the amendment, no claims have been amended. 

Terminal Disclaimer
The terminal disclaimer filed on 8/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,418,407 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
The rejection of claims 1-5 and 7-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,418,407 has been overcome. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 6 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,418,407. This is a statutory double patenting rejection.  Claim 6, including the limitations of its parent claim 1, recites word-for-word the limitations of claim 1 of US 10,418,407, hence claims exactly the same invention as claim 1 of US 10,418,407. 

Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a circuit, comprising: a photodetector comprising a first readout terminal and a second readout terminal different than the first readout terminal; a first readout subcircuit comprising a first MOSFET transistor and a second MOSFET transistor, the first MOSFET transistor comprising a first gate terminal coupled with a first control voltage source, a first channel terminal, and a second channel terminal coupled with the first readout terminal of the photodetector, and the second MOSFET transistor comprising a second gate terminal coupled with a second control voltage source, a third channel terminal coupled with a supply voltage node, and a fourth channel terminal coupled with the first channel terminal; and a second readout subcircuit comprising a third MOSFET transistor and a fourth MOSFET transistor, the third MOSFET transistor comprising a third gate terminal coupled with the first control voltage source, a fifth channel terminal, and a sixth channel terminal coupled with the second readout terminal of the photodetector, and the fourth MOSFET transistor comprising a fourth gate terminal coupled with the second control voltage source, a seventh channel terminal coupled with the supply voltage node, and an eighth channel terminal coupled with the fifth channel terminal. 
Independent claim 12 recites a circuit, comprising: a photodetector comprising a first readout terminal and a second readout terminal different than the first readout terminal; and a first readout subcircuit comprising a first MOSFET transistor and a second MOSFET transistor, the first MOSFET transistor comprising a first gate terminal coupled with a first control voltage source, a first channel terminal, and a second channel terminal coupled with the first readout terminal of the photodetector, and the second MOSFET transistor comprising a second gate terminal coupled with a second control voltage source, a third channel terminal coupled with a supply voltage node, and a fourth channel terminal coupled with the first channel terminal. 
The claimed limitations as recited in combination in independent claim 1 and as recited in combination in independent claim 12 are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Tabuchi (WO 2016/208215), teaches 
a photodetector comprising a first readout terminal and a second readout terminal (see FIG. 4(a)) 
a method for operating a circuit comprising a photodetector having a first readout terminal coupled with a first readout subcircuit and a second readout terminal coupled with a second readout subcircuit (see FIG. 4(a)) 
a light emitting device (see FIG. 3) 
a common-mode analog-to-digital converter (see FIG. 3) 
and 
the determination that the time-of-flight detection apparatus does not meet a performance specification (see FIG. 9). 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1 and as recited in combination in independent claim 12. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645